 Case 2:16-cv-08033-AB-FFM Document 318 Filed 01/30/19 Page 1 of 1 Page ID #:9387


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 16-08033-AB (FFMx)                          Date:   January 30, 2019


 Title:         Nomadix, Inc. v. Guest-Tek Interactive Entertainment, Ltd.


 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                     None Appearing                                 None Appearing

 Proceedings:              [In Chambers] Order Re Parties’ Joint Status Report

       The Court has reviewed the parties’ Joint Status Report. (Dkt. No. 315.) The
parties indicate that the United States Bankruptcy Court dismissed InterTouch Holdings
LLC and InterTouch Topoco LLC’s bankruptcy petitions. The parties also indicate the
judge in the New York action held a hearing on January 28, 2019 to determine whether it
should reissue its December 10, 2019 Order approving the sale of InterTouch Holdings to
Gate Worldwide Holdings.

       On January 3, 2019 the Court issued an order extending the stay of proceedings
until Friday, February 12, 2019 or fourteen days following the resolution of the Chapter
11 bankruptcy proceedings. (Dkt. No. 313.) Given the status of proceedings in the New
York action, the Court extends the stay until Tuesday, February 12, 2019. The parties
are ORDERED to file a joint status report on or before Thursday, February 7, 2019.

         IT IS SO ORDERED.




CV-90 (12/02)                            CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                   1
